Per Curiam:
Roderick Ellis appeals, following a jury trial, his convictions of kidnapping, § 565.110, first-degree domestic assault, § 565.072, first-degree assault of a law enforcement officer, § 565.081, and two counts of armed criminal action, § 571.015, for which he was sentenced to a total of thirty years' imprisonment. Ellis raises two claims on appeal. First, he argues that the prosecutor made an allegedly improper statement during closing argument. Second, Ellis argues that the State should not have been allowed to present testimony from eight witnesses who were endorsed approximately two weeks before trial. Finding no error, plain or otherwise, we affirm. Rule 30.25(b).